Citation Nr: 1101155	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, the 
Veteran indicated on his April 2007 substantive appeal that he 
was requesting a BVA hearing at the local VA office.  In a letter 
attached to his substantive appeal he specifically requested a 
Decision Review Officer (DRO) hearing.  A DRO hearing was 
scheduled for April 2008.  The Veteran did not appear for his 
scheduled hearing.  He sent a letter indicating that he missed 
his hearing because he had recently moved and did not receive 
notice of his hearing.  He requested that in lieu of a DRO 
hearing he be scheduled for a BVA video hearing. 

A BVA video hearing was scheduled for October 2008.  The Veteran 
sent in a letter, prior to his hearing, requesting that his 
hearing be rescheduled for personal reasons.  The Board 
subsequently determined that good cause had been shown for his 
failure to appear and granted his motion/request for a new 
hearing.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video 
hearing before the Board at the RO.  He 
should be notified of the date, time and 
place of such a hearing by letter mailed to 
his current address of record, with a copy 
sent to his representative.  If he desires 
to withdraw the hearing, he should do so in 
writing at the RO. Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


